DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure is objected to because of the following informalities: 1) in [48], “mm3” should be mm3 of mm cubed; and, 2) there are many instances in which a space is missing, for example, line 2 of [47] “Herceptin(use as a reference)was”, for which Applicant may wish to review the specification.
Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See end of [80]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Item 1) provides general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
via EFS-Web as a PDF (not recommended); or
on paper.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above. (See Electronic Filing Receipt dated 9/16/20, document 1.)


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims require the antibody or antigen-binding fragment thereof to be human, however, the CDR sequences are from a humainzed murine antibody ([65] and [94]). This is contrary to the definition of a “human antibody” defined in [64].  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purpose of compact prosecution, claims 5 and 6 have been examined under 35 USC 112(a) as if they were drawn to a humanized antibody or antigen-binding fragment thereof.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites that an asparagine (Asn) at position 73 of Kabat is substituted with a threonine (Thr) (see Table in paragraph [56] of the specification). This region corresponds to the framework region of the VH3 sequence of the heavy chain variable region. There are two issues. First, claim 3 does not require that the anti-CD27 antibody or antigen-binding fragment thereof of claim 2 have the framework region of VH3 sequence, but only that if it has a VH3 sequence, then that sequence has an Asn at Kabat position 73. (This issue could be obviated by amending claim 3 to specify if appropriate, wherein the … antibody or antigen-binding fragment thereof of claim 2 has a variable heavy chain region comprising the framework regions of VH3, wherein asparagine…..)  Second, as stated in [125], the substitution at amino acid 74 is Kabat position 73. That means the sequence has an additional amino acid somewhere prior to position 73. This makes the claim indefinite because there is no reference sequence specified in the claim for which numbering is designated. That is, numbering depends on the length of the CDR regions, which are specified in claim 1, and length of preceding framework regions. Claim 2 only requires “a framework region of VH3 sequence of human germline heavy chain variable region…”  That means one framework region. Other framework sequences may be included, including derivative sequences of VH3, which are not required to have any particular length. Without a reference sequence, one cannot determine what is meant by position 73, even when determined by Kabat numbering.  In [18]-[20], the specification lists SEQ ID NO:13 as IGHV3-74*01, but the asparagine occurs at position 74 instead of 73.  This is also consistent with the brief description of Fig. 1 in [44] noting deamidation of the 74th amino acid asparagine.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an anti-CD127 antibody that comprises a light chain variable region (VL) comprising the LCDR1-3 sequences of SEQ ID NO:6-8, respectively, and a heavy chain variable region (VH) comprising HCDR1-3 sequences of SEQ ID NO:3-5, respectively, does not reasonably provide enablement for wherein only the heavy or light chain is defined as above, and further while being enabling for a method of treating cancer wherein the above antibody is an agonist, does not reasonably provide enablement for preventing cancer or an autoimmune disease, treating an autoimmune disease, or treating cancer wherein the antibody is not an agonist. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Independent claim 1 is drawn to an anti-CD27 antibody or antigen-biding fragment thereof, comprising a VH and VL, but wherein only the VH and/or VL CDR1-3 are defined. That is, while the antibody and fragment are specified as having both a variable heavy and light chain region, only the VH or VL needs to have the CDRs defined in the claim.  This is not resolved by any dependent claims. For example, claim 4 specifies that the sequence of the VL is SEQ ID NO:2 or at least 90% identical thereto, and/or the sequence of the VH is SEQ ID NO:1 or 11 or a sequence at least 90% identical thereto.  Similarly, dependent claim 7 defines the light chain and/or the heavy chain by sequence.  Claims 8-11 and 17 are require a polynucleotide encoding the antibody or antigen-binding fragment thereof of claim 1, for which only the VH or VL CDRs are required to be defined, as well as a vector and host cell comprising the polynucleotide, with claim 11 being a method of production comprising expressing the antibody or antigen-binding fragment thereof in the host cell.  Claims 15 and 18-20 are methods of treatment or prevention, which have additional enablement issues discussed in more detail toward the end of the rejection, but as they depend ultimately from claim 1 are also subject to the same enablement issues as the antibody resulting from only a single set of VH or VL CDRs being defined.
For an antibody which is not a single domain antibody, it is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework (FR) sequences which maintain their required conformation are required in order to produce a protein having antigen-binding function, and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. The instant antibody comprises both a VL and VH and so is not a single domain antibody, nor are any disclosed. For traditional antibody structures, even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by the prior art. For example, Chen et al. (EMBO J. 14 (12): 2784-2794, 1995) teach that the substitution of a single amino acid in CDR-H2 of an antibody can totally ablate antigen binding and that the same substitution in closely related antibodies can have opposite effects on binding (e.g., see entire document, including Figure I). The authors compared the effects of identical substitutions in related anti-phosphocholine antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other. While other amino acid changes in antibodies produced only small or insignificant changes in binding affinity, the complexity of antigen binding and affinity by antibodies is high. This is pertinent because even if the CDRs in one variable chain are defined by sequence, the claims require no definition of the CDRs of the second variable chain forming the antigen-binding site.  Even though there are some publications which acknowledge that CDR-H3 is important, the conformations of other CDRs as well as FRs influence binding. There is no information in the specification about which amino acids of the CDRs and/or FRs are necessary and/or sufficient for CD-27 binding, particularly binding specific and effective enough for therapeutic use. Lamminmaki et al. (J. Biol. Chem. 276:36687, 2001) showed with the crystallographic structure of an anti-estradiol antibody complex that although CDR-H3 played a predominant role in antibody binding, all CDRs in the light chain made direct contact with the antigen (p. 36693, col. 2, first two paragraphs). MacCallum et al. (J. Mol. Biol 262:732, 1996) analyzed a variety of antibodies for their interaction with their antigen and found that although CDR3 of the variable heavy chain dominated the interaction, a number of residues outside the CDRs make antigen contact and residues in the CDR which do not contact antigen are important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2). There is no reasonable expectation that an antibody comprising a substituted CDR-H3 or other CDR that is significantly changed from the set of six CDRs set forth in claim 1 which are found in antibody mAb077 ([105]) would bind CD27 or bind with sufficient affinity to be used, nor does the specification provide guidance or direction about which substitutions, additions or deletions throughout the variable region could be made with a reasonable expectation of successfully maintaining the necessary antibody specificity and function to be used with the exception of the N74T framework substitution (Table 2). No other antibodies meeting the claim limitations for variants wherein the change is other than in the Fc are provided. As claims 2 and 16 include variable chain framework regions derived from known variable domain sequences, there is no limitation on how dissimilar the framework regions may be from those disclosed and recognized by the prior art, e.g., Vκ1-12 and VH3-74. The variable regions are discussed in [58]-[61], and while it is acknowledged that some amount of chain shuffling can be made, this involves substituting full CDRs into corresponding regions of an appropriate antibody variable chain (e.g., [61]). However, this does not describe derivative sequences of human germline variable regions into which CDRs are placed.  As discussed above, the prior art shows that not only the CDRs but also amino acids in the FRs are important for antigen-binding.  The specification has not provided guidance, direction or working examples to allowed the skilled artisan to make the antibodies or antigen-binding fragments thereof commensurate in scope with the claims.
Even if a full VH or VL were specified in the claims, neither the specification nor the prior art support combining a VL or VH, respectively, from a different anti-CD27 antibody with an expectation of success. For example, Kranz et al. (Proc. Natl. Acad. Sci., USA, 78(9):5807 -5811, 1981) showed that in mixing heavy and light chains from six monoclonal anti-fluorescyl antibodies, heterologous heavy and light chain mixtures did not form anti-fluorescyl active sites (p. 5809, col. 1, first part of second paragraph).  In another experiment (supra, p. 5809, col. 1, third paragraph), “Of the 30 possible heterologous H and L chain combinations, 13 did not reassociate within detectable limits…, 13 reassociated but with less affinity than the homologous association,.. and 4 associated with greater affinity than the homologous reassociation….”
For claims 15 and 18-20 drawn to a method for treating and/or preventing a CD27-mediated disease, including wherein the disease is cancer or an autoimmune disease, there are additional issues of enablement.  These include the lack of enablement for therapeutic prevention, the need for the antibody to have agonist activity, and what can be treated.
The instant method is drawn to preventing “a CD27-mediated disease or disorder”.  However, in order to be able to prevent a disease or disorder such as cancer or an autoimmune disease, one must first be able to anticipate its onset and second be able to maintain administration throughout the duration of susceptibility so it does not occur.  The term “preventing” generally carries the meaning of keeping something from happening.  There is no guidance for or working example of anticipating the diseases or disorders encompassed by the instant claims, nor how to maintain treatment for the necessary duration to prevent the eventual onset of the disease or disorder.  Further, no material to date has been found that would be expected to prevent an autoimmune disease. The only materials found to prevent cancers are vaccines, which are not accomplished by the administration of an antibody as claimed in the instant application.
Lufti et al. (Front. Immunol. 12:175909, 10 pages, doi.org/10.3389/fimmu.2021.715909, Sept. 2021) is a post-filing reference examining the interaction of CD27 with its binding partner, CD70. It is reported that anti-CD27 agonist antibody varlilumab is in phase I/II clinical trials for many types of cancer (TABLE 1). As can be seen in the instant application in Figures 5 and 6, instant antibody mAb077 functioned therapeutically like varlilumab in the treatment of tumors in a murine model.  The specification states ([6]), “Recent studies have shown that anti-CD27 monoclonal antibody agonists can promote T cell responses and can be used as potential anti-cancer therapeutic agent.” Therefore, it reasonably appears that antibody mAb007 which comprises the VH and VL CDRs of SEQ ID NO:3-8, respectively, is also an agonist antibody. The skilled artisan would reasonably expect that in order to function in the treatment of cancer, an anti-CD27 antibody would have to be an agonist. 
On the other hand, the activity of CD27 in autoimmune diseases and conditions is much more complicated. Lufti et al. (supra) discussed that through a series of experiments looking at graft-versus host disease (GVHD), it was concluded (paragraph bridging pp, 6-7/10) “the CD27-CD70 pathway has multiple immunomodulating effects, both activating and inactivating, depending on the environment and cell type expressing CD27 or CD70. This further suggests that the CD27-CD70 pathway also has an impact on host hematopoiesis and immune cell differentiation, impacting the development of GVHD, perhaps by promoting a decrease in inflammatory cell types in favor of less inflammatory ones, although more studies are required to develop an understanding of the underlying mechanisms.” This supports that even several years after the effective filing date of the instant application, the role of CD27 in autoimmunity was not clear. There is no working example in the instant application of treatment of an autoimmune disease or disorder or guidance or direction to allow the skilled artisan to treat an autoimmune disease, even one expressing CD27, with a reasonable expectation of success.
Therefore, for the reasons discussed above, including the breadth of the claims as they relate to the sequence/composition of the antibody, what can be treated, the support by the prior art of the complexity and unpredictability of antigen binding as it relates to the CDR regions in conjunction with framework regions, the lack of working examples of any antibodies not comprising all six CDRs of SEQ ID NO:3-8, and the lack of guidance for or direction about which modifications would reasonably be expected to produce a functional antibody or antigen-binding fragment thereof, and lack of support in the specification or prior art for prevention using an anti-CD27 antibody or treatment of an autoimmune disease or disorder, it would require undue experimentation to make and use the claimed invention.



Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification discloses antibody mAb077, which has the VH CDR1-3 of SEQ ID NO:3-5 and VL CDR1-3 of SEQ ID NO:6-8 ([98]-[105]), with a full VH or SEQ ID NO:1 or 11 and full VL of SEQ ID NO:2. An antibody which binds CD27 comprising a VH and VL which at a minimum comprise the respective CDRs above of mAb077, or an antigen-binding fragment thereof, meets the written description provision of 35 USC 112(a).  However, the claims are directed to or encompass anti-CD27 antibodies for which only the VH or the VL CDRs are required or for which only a VH, heavy chain, VL or light chain sequence 90% identical thereto as long as it comprises the VH or the VL CDR1-3 is present.  None of these sequences meets the written description provision of 35 USC 112(a).
It is stated in AbbVie Deustschland GmbH v. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Again in AbbVie at 1788, reiterating Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date…”  This is not the case for an antibody which binds CD27, for which aside from the disclosed CDRH1-3 with paired CDRL1-3 of mAb077 recited in claim 1, there is no reasonably structure-function correlation established. CD27 antibodies for which only the three CDRS of one of the variable chains are specifically set forth do not have any other particular conserved structure responsible for the required function.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of an anti-CD27 antibody comprising the sequences referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed polynucleotides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Therefore, only an anti-CD127 antibody or antigen-binding region thereof that comprises a VL comprising the LCDR1-3 sequences of SEQ ID NO:6-8, respectively, and a VH comprising HCDR1-3 sequences of SEQ ID NO:2-5, respectively, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112(a).  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-13, 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190225698 A1 or WO 2018/059465 A1 (cited in the IDS filed 9/16/2020, full English translation included as an Office action appendix).
These published applications teach the instant antibody mAb077-IgG, for which the VH and VL of SEQ ID NO:9 and 10 are identical to instant VH and VL sequences of SEQ ID NO:1 and 2.  The antibody comprising a heavy chain constant region is taught (e.g. Example 3). Production of the antibody is taught by expression of a vector comprising an encoding cDNA transfected into a CHO cell ([0086]). An antibody-drug conjugate is taught ([0052]). The antibody as a pharmaceutical was shown to be effective in reducing tumor growth in a mouse (Fig. 10A).

The applied reference has a common applicant and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN105669865 A (cited in the IDS filed 9/16/20) and AU2016216524 (cited in the IDS filed 7/1/21) teach 8 antibodies which bind CD27, including antibody 1F5, also called varlilumab ([0613] and Table 1, respectively, and see instant specification in [97]). However, the antibodies do not meet the structural limitations of the instant claims.
CN 104284678 A (cited in the IDS filed 9/16/202) teaches many anti-CD27 antibodies (e.g., Tables 13, 14 and 18); however, the antibodies do not meet the structural limitations of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        July 29, 2022